Order entered April 7, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00377-CV

     IN THE BEST INTEREST AND PROTECTION OF E.P., Appellant

                     On Appeal from the Probate Court No. 3
                              Dallas County, Texas
                       Trial Court Cause No. MI-20-00463

                                    ORDER

      Before the Court is appellant’s pro se motion for re-examination of the

process and pivotal documents. Because appellant is represented by counsel and is

not entitled to hybrid representation, we DENY the motion. See Smith v. Smith, 22
S.W.3d 140, 151, 153 (Tex. App.—Houston [14th Dist.] 2000, no pet.) (civil

litigant not entitled to hybrid representation); see also In re Black, 04-18-00700-

CV, 2018 WL 6331052, *2 (Tex. App.—San Antonio Dec. 5, 2018, orig.

proceeding) (mem. op.) (same - proceeding for civil commitment of sexually

violent predator).


                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE